         Entered on Docket May 22, 2019                    Below is the Order of the Court.



 1
                                                           _________________________
 2                                                         Timothy W. Dore
                                                           U.S. Bankruptcy Court
 3                                                         (Dated as of Entered on Docket date above)


 4

 5

 6

 7   __________________________________________________________________________

 8

 9

10                              UNITED STATES BANKRUPTCY COURT
                                WESTERN DISTRICT OF WASHINGTON
11                                         AT SEATTLE

12   In re:                                              NO. 18-14095-TWD
13   GLOBAL BARISTAS US, LLC,
14                   Debtors.
15   NANCY JAMES, TRUSTEE for the                        ADVERSARY NO. 19-01047-TWD
     BANKRUPTCY ESTATE OF GLOBAL
16   BARISTAS US, LLC,                                   EX PARTE ORDER OF DEFAULT AND
                                                         JUDGMENT AVOIDING THE APRIL 21,
17                          Plaintiff,                   2017 ASSIGNMENT OF ALL DEBTOR’S
                                                         RIGHTS ASSOCIATED WITH KING
18            v.                                         COUNTY SUPERIOR COURT CASE
                                                         NUMBER 15-2-27043-5SEA TO
19   MICHAEL J. AVENATTI,                                MICHAEL J. AVENATTI
20                          Defendant.
                                                         Clerk’s Action Required
21
                                               I. ORDER
22
              It is so ORDERED that Defendant Michael J. Avenatti has failed to appear or defend
23
     and is therefore in default pursuant to BR 7055 incorporating Fed. R. Civ. P. 55(a). The
24
     Plaintiff may submit a separate default judgment.
25


     ORDER OF DEFAULT AGAINST DEFENDANT MICHAEL J.                    Williams, Kastner & Gibbs PLLC
                                                                      601 Union Street, Suite 4100
     AVENATTI - 1                                                     Seattle, Washington 98101-2380
                                                                      (206) 628-6600

     6846831.2




      Case 19-01047-TWD          Doc 8    Filed 05/22/19    Ent. 05/22/19 14:27:29          Pg. 1 of 2
 1           It is further ORDERED that Judgment is entered avoiding the April 21, 2017

 2   assignment attached as Appendix A to the Complaint comprising an assignment of all Debtor’s

 3   rights, claims, defenses, appellate rights, rights to fees, compensation, potential judgments, and

 4   or causes of action associated with King County Superior Court case number 15-2-27043-

 5   5SEA to Michael J. Avenatti. The transfer to Mr. Avenatti is hereby avoided and preserved for

 6   the benefit of the estate.

 7                                          /// End of Order ///

 8   Presented by:

 9   /s/ Scott Henrie, WSBA #12673
     Scott Henrie, WSBA #12673
10   WILLIAMS, KASTNER & GIBBS PLLC
     601 Union Street, Suite 4100
11   Seattle, WA 98101-2380
     Telephone: (206) 628-6600
12   Fax: (206) 628-6611
     Email: shenrie@williamskastner.com
13
     Special Litigation Counsel for Plaintiff
14   Chapter 7 Trustee Nancy L. James

15

16

17

18
19

20

21

22

23

24

25


     ORDER OF DEFAULT AGAINST DEFENDANT MICHAEL J.                     Williams, Kastner & Gibbs PLLC
                                                                       601 Union Street, Suite 4100
     AVENATTI - 2                                                      Seattle, Washington 98101-2380
                                                                       (206) 628-6600

     6846831.2




      Case 19-01047-TWD           Doc 8   Filed 05/22/19      Ent. 05/22/19 14:27:29         Pg. 2 of 2
